Title: To George Washington from William Stephens Smith, 20 May 1783
From: Smith, William Stephens
To: Washington, George


                  
                     Sir,
                     New York 20th May 1783 8 oClock P.M.
                  
                  I was this morning honoured with your Excellency’s private Letter of the 15th inst. and having this Day dined with Mr Lispenard I tooke an oppertunity of asking some questions relative to Doctor Le Moyer Mayeur, and turned the Conversation upon his Abilities in his profession—I have the pleasure to inform your Excellency, that he is considered particularly eminent—He came to this Country, about 3 years past, recommended by General Conway to Sir Henry Clinton and General Robinson, who received him with every mark of attention—He continued in favour untill one day at dinner with General Robinson and some British Officers, his Country as connected with this was reflected upon, he replyed with a degree of warmth displeasing to the General who after continuing to notice him some weeks with a cold Civility, permiting him to remain ever after, unattended to, except by the Eye of suspicion—He is a man of polished Manners of Strict Integrity, at the Head of his Profession—and a friend to this Country—the assertions are founded upon the sentiment of the most respectable Characters of the Viz. Circle in which he has moved since his arrival here.
                  Agreable to your Excellency’s request I have purchased, Moore’s Travels in 5 Volls Young’s Tour thro’ Ireland 2 Vols and the trial between Sir Richard Worsley and George Maurice Bissett—which Doctor Moyer will deliver—he also takes change of a pair of spurs—They are such as are admired here—should they not please Your Excellency I will send others—the Hair powder I will endeavour to obtain and forward by the first conveyance—I shall also examine the Boxes of tin Plates & forward a discription and shall always consider myself particularly happy to be honour’d with Your Excellency’s Commands. I am Your Excellency’s most Obliged Humble servant
                  
                     W.S. Smith
                  
               